Citation Nr: 1616975	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-18 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as a result of Agent Orange exposure.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus, type II (DM).

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected DM.

4.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to service-connected DM.

5.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected DM.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to July 1968, during the Korean Conflict Era, Vietnam Era and Peacetime.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed in part, using the Virtual VA and the Veterans Benefits Management System electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have herbicide exposure.

2.  A heart disability, bradycardia, was not present in service or for years thereafter, and is not etiologically related to service.
3.  The Veteran does not have a neurological disability of the lower extremities.


CONCLUSIONS OF LAW

1.  A heart disability, bradycardia, was not incurred or aggravated during active duty, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
 
2.  The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for radiculopathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims, prior to the initial adjudication of the claims, in January and February 2013 letters.  The letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The March 2010 letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when it is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  In addition, a VA examination was conducted in February 2013 for the Veteran's claimed heart disability, as well as his claimed peripheral neuropathy and radiculopathy of the lower extremities.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the February 2013 VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claims for service connection for a heart disability, peripheral neuropathy of the lower extremities and radiculopathy of the lower extremities.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As the Veteran's claim is based on herbicide exposure during service in Vietnam, the provisions of 38 U.S.C.A. § 1116(a) (West 2014) and 38 C.F.R. § 3.309(e) (2015) are applicable.  Such provisions provide for presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or more within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service-connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1). 

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. 
§ 1116(b)(2). 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116(b)(3).

Bradycardia is not among the diseases specified in 38 U.S.C.A. § 1116(a).  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of bradycardia in humans.  See 38 C.F.R. § 3.309(e).  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, in this case the Board is obligated to fully consider the Veteran's claim on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Heart Disability

The Veteran contends that he has a current heart disability related to his military service, to include his exposure to Agent Orange during active duty in Vietnam.  Because the Veteran served in Vietnam, his exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii). 

The only heart condition the Veteran has been diagnosed with is symptomatic bradycardia, for which he underwent a pacemaker placement in 2002 and 2011.  See private treatment records from Alegant Health Clinic.  There is no evidence of a diagnosis of any other heart disability during or after service.  In this regard, the Veteran was afforded a VA examination in February 2013.  The examiner noted that the Veteran did not have ischemic heart disease or congestive heart failure, and that there was no history of myocardial infarction or coronary artery disease.

VA regulations do not provide for presumptive service connection for bradycardia.  See 38 C.F.R. § 3.309(e) (2015).  The Veteran could, nonetheless establish service connection with evidence of direct incurrence.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The current record contains no probative evidence of a nexus between the Veteran's military service and his currently diagnosed heart disability (bradycardia).

Service treatment records are negative for any evidence of treatment for or a diagnosis of a heart condition during active duty or at the time of the Veteran's discharge.  

As noted above, post-service private treatment records show that the Veteran was diagnosed with symptomatic bradycardia several years after his discharge.  The February 2013 VA examiner did not give an opinion as to whether the diagnosed bradycardia is related to the Veteran's active service.  However, the Veteran has not reported a continuity of symptomatology beginning in service, and there is no probative medical evidence, VA or private, indicating that the bradycardia may be related to service.

The Veteran is competent to report the symptoms of his heart condition; however, it would require medical expertise to say that the current bradycardia, identified long after service, is the result of exposure to herbicides in service, or otherwise related to service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his heart condition.  38 C.F.R. § 3.159(a)(1), (2) (2015).  Indeed the statutory scheme discussed above envisions that the link between a disease and herbicide exposure is established by scientific or medical evidence.  See 38 U.S.C.A. § 1116. 

Accordingly, the Board must conclude that the preponderance of the evidence is against a link between the current disability and service.  As the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2014).


Peripheral Neuropathy/Radiculopathy of the Lower Extremities

The Veteran contends that he has peripheral neuropathy and/or radiculopathy of the bilateral lower extremities, related to his active military service, to include as due to herbicide exposure during active duty in Vietnam.

Service treatment records are negative for any evidence of a diagnosis or treatment for peripheral neuropathy or radiculopathy of any lower extremity during the Veteran's active military service or within one year of his discharge from active duty and exposure to Agent Orange in Vietnam.

Similarly, VA treatment records do not show any complaints, diagnoses, or treatment for peripheral neuropathy or radiculopathy of the lower extremities.  They show that the Veteran reported some pain and cramping in the left lower extremity on one occasion in July 2015, but no diagnosis of a neurological disorder was made.  In fact, in February 2015, it was noted that there was no neurological disease present for the Veteran.  See outpatient treatment records from the VA Medical Center in Omaha dated from January 2014 to November 2015.

The Veteran was afforded a VA examination in February 2013.  The examiner noted that he did not describe any numbness, tingling, paresthesias, or burning of the lower extremities, including the feet, toes or lower legs.  The examiner also noted that there was no lack of proprioception or any motor dysfunction, related to any peripheral neuropathy of the lower extremities.  On neurological examination, strength and deep tendon reflexes were normal, and there was no muscle atrophy or trophic changes.  The examiner concluded that there was no diagnosis of peripheral neuropathy of the lower extremities.

The only contentions in the record that the Veteran has peripheral neuropathy or radiculopathy of the lower extremities are his own statements.  The Board recognizes that the Veteran may sincerely believe he has a neurological disorder of the lower extremities and acknowledges that he, as well as his representative speaking on his behalf, is competent to report symptoms the Veteran experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  However, as a lay person, the Veteran is not competent to report that he has a diagnosis of peripheral neuropathy or radiculopathy.  Medical diagnosis involves questions that are beyond the range of common knowledge and require the special knowledge and experience of a trained medical professional.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Although the Federal Circuit has found instances where a lay person is competent to establish a diagnosis of a simple condition, whether the Veteran has peripheral neuropathy or radiculopathy is a medically complex question, which laypersons, such as the Veteran, are not competent to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Board ascribes significant weight to the February 2013 examiner, who has examined the Veteran and found no evidence of peripheral neuropathy or radiculopathy of the lower extremities.

The existence of a current disability is required to prevail on a claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement for a current disability can also be met if there is a disability at any point during the appeal period or even shortly before the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As noted above, no medical professional of record has ever diagnosed peripheral neuropathy or radiculopathy of the lower extremities whatsoever at any point during the appeal period or shortly before the claim was filed.  Absent a competent diagnosis, any discussion regarding theories of entitlement to service connection are moot, the Veteran's claim is not valid, and the Board is precluded from granting service connection.

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disability is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied

Service connection for radiculopathy of the left lower extremity is denied.

Service connection for radiculopathy of the right lower extremity is denied



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


